Title: To James Madison from James Simpson, 17 October 1803 (Abstract)
From: Simpson, James
To: Madison, James


17 October 1803, Tangier. No. 69. “After having closed my general Report of this days Date I beg leave once more to address you in respect to the totall inadequacy of the Antient Sallary granted for the Office I am honoured with. I am almost ashamed to repeat on this subject but necessity compells me, as … it is impossible for me to continue to serve the Nation at two thousand dollars a year.” Is disappointed not to have heard from JM by the arrival of U.S. ships in the Mediterranean.
In August 1799 William Bingham of Philadelphia transferred $1,857 of 6 percent stock of the U.S. to Simpson’s account “in payment of some money” he received for Simpson. “At present I am realy in want of money but that Stock is not saleable in this part of the World neither can I presume to draw at large on Account of Sallary untill Government shall be pleased to come to a determination respecting my pretensions on that head.” Offers the stock with interest “as a Security against Bills” for $2,000 and requests that JM honor his bills for that sum. Prays JM to “excuse this very great liberty” and assures him: “nothing in my power to do for good of the Public Service shall at any time be wanting.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 3 pp.; docketed by Wagner, with the notation: “encrease of appointments.”



   
   A full transcription of this document has been added to the digital edition.

